Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment and IDS received 5/6/2019 have been entered.

Election
Applicant’s election without traverse of cell sample as type A and candidate agent as type B species in the reply filed on 12/22/2021 is acknowledged. Claims 5, 10-13, 15 and 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Only claims 1, 3, 7, 9, 16 and 19 are presented for examination on the merits. 

Priority
This application is a 371 of PCT/US2017/060361 (filed 11/7/2017) which claims benefit of 62/418,589 (filed 11/7/2016). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claims 1, 7, 9, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurski (Biomaterials, 2009, 30:6076-6085).
Gurski teaches method of 3D cell culture using hydrogel (page 6076, title and abstract).
For claim 1: the reference teaches a method comprising: providing a 3D cell growth medium comprising a plurality of hydrogel particles (HA derivatives, page 6078, left column, line 1++) and a liquid cell culture medium (T-medium, page 6078, left column, 3rd paragraph++); depositing one or more cells into the hydrogel/granular gel (page 6078, left column, 3rd paragraph, line 10++); culturing the cells for a first period of time (such as 24 hours, page 6078, left column, 4th paragraph++); collecting a first sample from the granular gel (page 6079, Fig. 2, Day 1, for example); culturing the cells for a second period of time (page 6079, Fig. 2); collecting a second sample from the granular gel (page 6079, Fig. 2, Day 3, for example); and analyzing the first, second sample to evaluate changes in the cells: cell viability (page 6079, Fig. 2C-D).
For claims 7 and 9: the reference teaches a candidate agent (page 6078, left column, 4th paragraph++) is present in the 3D growth medium during the first period of time (page 6081, Fig. 4) wherein the candidate agent is Docetaxel, for example (page 6081, Fig. 4). 
For claims 16 and 19: the reference teaches the cells are deposited in a pattern within the granular gel (no specific pattern is claimed therefore any seeding/growth pattern/image: “distinct clustered structures” of the cells meets claim limitation, page 6076, abstract, line 7++, page 6080, Fig. 3B and 3D) wherein the pattern comprises at least one region surrounded by the granular gel (page 6080, Fig. 3F). 

Claims 1, 3, 7, 9, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US2012/0272347, IDS).
Zhang teaches method of 3D cell culture using hydrogel (title and abstract).
For claim 1: the reference teaches a method comprising: providing a 3D cell growth medium comprising a plurality of hydrogel particles (chitosan-alginate CA disks, page 11, [0130], line 8++) and a liquid cell culture medium (page 11, [0131]++); depositing one or more cells into the hydrogel/granular gel (page 11, [0131]++); culturing the cells for a first period of time (such as 2 days, page 8, [0101], line 9++); collecting a first sample from the granular gel (page 8, [0101], line 9++); culturing the cells for a second period of time (page 8, [0101], line 9++); collecting a second sample from the granular gel (page 8, [0101], line 9++); and analyzing the first, second sample to evaluate changes in the cells  by SEM: scanning electron microscopy (page 8, [0102]++).
claim 3: the reference teaches the cell samples is analyzed for protein expression (page 8, [0103]-[0104]++). 
For claims 7 and 9: the reference teaches a candidate agent is present in the 3D growth medium during the first period of time (page 5, left column, line 1++) wherein the candidate agent is Doxorubicin (page 10, [0112], line 6++). 
For claims 16 and 19: the reference teaches the cells are deposited in a pattern within the granular gel (no specific pattern is claimed therefore any seeding/growth pattern/image of the cells meets claim limitation, Fig. 7A-B) wherein the pattern comprises at least one region surrounded by the granular gel (Fig. 9A-B and Fig. 13A-B). 

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653